Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Applicant claims methods, and apparatus, wherein the apparatus as in claim 13 comprises a vehicle network of a vehicle for providing random numbers having a plurality of communicating control units comprising a random number generator within the vehicle, a storage unit.  The random number generator within the vehicle for the purpose of transmitting random numbers to the control units within the vehicle, wherein the random number generator has an aggregation component, a storage unit.  The control units each with at least one entropy source such that the vehicle network includes entropy sources, wherein the raw data generated by the entropy sources are each generated based on different vehicle signals.  A control unit of the control units is configured to receive the raw data from the entropy sources, combine the raw data, perform statistical analysis on the combined raw data from the entropy sources to determine an amount of entropy in the combined raw data from the entropy sources, determine that the combined raw data are qualified raw data when the combined raw data is determined by the statistical analysis to occur in a non-deterministic manner and contain the amount of entropy that is at least a minimum amount of entropy, determine that the combined raw data is rejected raw data when the combined raw data is determined by the statistical analysis to not occur in a non-deterministic manner and not contained the amount of entropy that is the minimum amount of entropy, exclude the rejected data and post-process the qualified raw data, according to which the latter is converted into an aggregated data block by a cryptographic one-way function and this aggregated data block is stored as a random number in the storage unit, and transmit a stored random number to at least one other control unit of the control units via the vehicle network.

Examiner is persuaded by Applicant arguments with respect to Aissi evaluates a random number generated by a processor not the combined raw data. See Remarks filed 07/28/22 p. 7 top, and p. 8 bottom – 9 top. 
None of the art of record disclose the limitation in combination with the remaining limitations wherein the control unit performing statistical analysis on the combined raw data from the entropy sources to determine an amount of entropy in the combined raw data from the entropy sources, determine that the combined raw data are qualified raw data when the combined raw data is determined by the statistical analysis to occur in a non-deterministic manner and contain the amount of entropy that is at least a minimum amount of entropy, determine that the combined raw data is rejected raw data when the combined raw data is determined by the statistical analysis to not occur in a non-deterministic manner and not contained the amount of entropy that is the minimum amount of entropy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182